I am still of the opinion that the case of Johnson v. Bank ofLake, 125 Cal. 6, [73 Am. St. Rep. 17, 57 P. 664], is to be distinguished from the case at bar, for the reasons set forth in the opinion written by me referred to in the present prevailing opinion, but as the majority of the court are of a different view, believing that there is no substantial difference between the Johnson case and this case, and concluding that the Johnson case should be overruled, the matter of discrimination ceases to be of any practical importance, and I deem it unnecessary to burden my concurrence herein with a reiteration of my views or quotations from my opinion on that subject.
I concur in the affirmance of the judgment and order.